Order entered July 6, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                               No. 05-21-00497-CV

                       IN RE PAMELA NESBIT, Relator

          Original Proceeding from the County Court at Law No. 4
                           Dallas County, Texas
                   Trial Court Cause No. CC-19-02580-D

                                      ORDER
                    Before Justices Schenck, Nowell, and Garcia

     Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus.




                                           /Dennise Garcia/
                                           DENNISE GARCIA
                                           JUSTICE